Citation Nr: 1453124	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-47 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's electronic claims file includes VA treatment records and an October 2014 VA psychiatric examination not reviewed in the most recent supplemental statement of the case.  The Veteran's representative submitted a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  See Written Brief Presentation, November 2014.

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, but without total social and occupational impairment.

2.  The Veteran has a single service-connected disability that is rated at 70 percent.  

3.  The Veteran is unemployable based solely on his service-connected disability




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

As the Veteran's claim for TDIU is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's increased rating claim, in a situation as here where the claim arose in the context of the Veteran trying to establish his entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was actually granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a "downstream" issue, to include appeal pertaining to the assigned rating and TDIU.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional notice letter in this situation concerning the "downstream" claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement is not resolved.   Such was the case here.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA examination reports, and VA treatment records are in the file.  The Veteran has not identified any outstanding private or other psychiatric treatment records that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the severity of his PTSD most recently in October 2014.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's psychiatric disability since the October 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under Diagnostic Code 9411, effective August 17, 2009.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 71 to 80 is defined as symptoms, if present, that are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran was first examined for his PTSD in February 2010.  At that time, he complained of being moody, depressed, and prone to angry outbursts.  He also reported having difficulty with sleep, nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, and difficulty with crowds, without actual flashbacks.  He indicated that he has decreased energy and motivation at times and skipped basic hygiene 6 to 7 days per month.  He also reported that he had been married for 11 years and had only one friend outside of his family.  The examiner observed a linear thought process, normal speech, mildly anxious affect, and mild difficulties with attention and memory.  The examiner did not observe any symptoms of psychosis and the Veteran denied a history of suicide attempts, as well as current suicidal and homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 56.  She concluded that the Veteran's PTSD resulted in moderate impairment of social and occupational functioning.  Although the Veteran stopped working in 2009 unrelated to his PTSD, she noted his history of difficulty getting along with coworkers and with attitude and anger on the job.

The Veteran was next examined in September 2011.  At that time, he complained of mood swings, hypervigilance, irritability and anger, difficulty sleeping with nightmares, and an inability to get along with others.  He indicated that his primary problems was interacting with other and that he was afraid to visit his mother and at times had to isolate from his wife due to his anger.  With regard to his previous employment, he reported having to receive accommodations to limit his interactions with others.  He reported a history of suicidal ideation, but denied any current suicidal or homicidal ideation, hallucinations, or suicide attempts.  The examiner observed fair grooming and hygiene, soft and slow speech, somewhat constricted affect, some impaired concentration, fair insight, and normal judgment, memory, and thought process.  He diagnosed the Veteran with PTSD and assigned a GAF score of 50.  The examiner concluded that the Veteran had significant PTSD symptoms with minimal improvement from medication.

The Veteran was most recently examined in October 2014.  His wife was also interviewed in conjunction with the examination.  At that time, he complained of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty/inability with establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  The examiner noted a depressed/anxious mood, blunted affect, some passive suicidal thoughts, and some visual illusions with no evidence of psychosis.  She diagnosed the Veteran with PTSD, resulting in social and occupational impairment with deficiencies in most areas.  She concluded that his PTSD symptoms would prevent him from securing or maintaining any kind of gainful employment.

The medical evidence also includes SSA and VA treatment records regarding the Veteran's PTSD symptoms.  These treatment records are consistent with the VA examiners' findings, noting moderate to marked difficulties in social and occupational functioning.  See SSA records, June 2010, November 2010.  Notably, the SSA, though not binding on VA, found that the Veteran was disabled from working due to his PTSD.  These records also affirm that the Veteran retains some relationships, including with his wife.  

In addition to the medical evidence, the Veteran and his wife submitted lay statements regarding his symptoms.  These statements are generally consistent with the medical evidence.  Significantly, although they show significant impairment, they do not show total social and occupational impairment.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warranted a 70 percent initial evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas, with suicidal ideation, depression, impaired impulse control with angry outbursts, occasional neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances including socializing.  Although only the most recent VA examiner specifically found occupational and social impairment with deficiencies in most areas, the Board's review of all of the medical evidence leads to the conclusion that the Veteran's symptoms sustained this level of severity throughout the appeals period.  Accordingly, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 70 percent evaluation for the entire period on appeal.  

Although an increased initial rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a rating in excess of 70 percent for any period of time during the pendency of the claim.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or, memory loss for names of close relatives, own occupation, or own name.  Intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) has been shown, however.  Crucially, the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 100 percent.  Rather, while the evidence of record demonstrates significant impairment in occupational and social functioning, it does not show total occupational and social impairment to warrant an increased rating of 100 percent.  Indeed, although the Veteran has a limited number of social contacts, he has maintained a successful marriage throughout the appeals period and, at times, references other familial relationships as well as one friendship.  A higher rating of 100 percent is not warranted at any time during the appeals period.  

There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 70 percent initial rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's PTSD outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplate his symptoms, including suicidal ideation, depression, impaired impulse control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

III. TDIU

The Veteran is service connected for PTSD, now rated as 70 percent disabling.  As the Veteran has a single service-connected disability rated as 60 percent or more, he has met the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2014).  

As discussed in detail above, the Veteran was afforded a VA psychiatric examination most recently in October 2014.  The examiner concluded, based on her review of the medical evidence, that the Veteran was unable to secure or maintain any form of gainful employment due to his PTSD.  She noted his prior difficulty working due to his PTSD symptoms.  Additionally, as indicated above, the Veteran has been granted SSA disability benefits based on his PTSD.  Although SSA decisions are not binding on VA, this decision and the underlying medical documentation, supports a finding that the Veteran is unemployable due to his service-connected PTSD.

In light of the medical evidence, the Board finds that the Veteran is unemployable due solely to his service-connected disability.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


